Citation Nr: 9927701	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a seizure 
disorder is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a seizure disorder.  38 U.S.C.A. 
§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, veterans are statutorily presumed to be in sound 
condition when enrolled for service, except as noted at the 
time of examination and enrollment, or where clear and 
unmistakable evidence demonstrates the injury or disease 
existed before enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

The veteran argues that the first manifestations of a seizure 
disorder occurred while in service and that he has continued 
to experience seizures since his separation from service in 
1970.  Extensive service medical records establish in-service 
treatment and evaluation for a suspected seizure disorder 
which was ultimately diagnosed in service as hyperventilation 
syndrome and subacute anxiety reaction.  The record includes 
extensive evidence establishing a current seizure disability 
as well as written statements from his current physician 
asserting that the seizure disorder was service connected and 
had been present from the time of his discharge from the 
Army.  

Given the service medical records showing suspected seizures 
in service and the private medical evidence of current 
disability due to service, the Board finds the claims of 
service connection for a seizure disorder to be well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(d).  



ORDER

As the claim of service connection for a seizure disorder is 
well grounded, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  


REMAND

The veteran states that his current seizure disorder was 
initially manifest while in service, possibly as early as 
September 1969.  The veteran's service medical records 
include extensive notations related to a suspected seizure 
disorder.  

A May 1969 pre-induction report of medical examination notes 
the veteran's neurologic condition as normal.  A June 1970 
report included a notation of "seizure disorder."  It also 
noted that the veteran had a history of suddenly passing out 
after sharp chest pains and that he had ten to fifteen 
"episodes" during the previous eight months.  Additional 
entries through August 1970 include several in-service 
reports by the veteran of seizures, loss of consciousness and 
dizziness.  

The record also includes a detailed July 1970 summary of a 
twenty-nine day clinical evaluation of the veteran conducted 
at the 249th General Hospital in Japan after he was evacuated 
from Korea for examination.  This summary, supported by 
evidence of extensive medical tests and psychiatric 
evaluations, shows a diagnosis of hyperventilation syndrome 
and subacute anxiety reaction.  

A September 1998 written statement from the veteran's private 
physician notes that the veteran "has seizures that are 
service connected."  The evidence also includes numerous 
private medical treatment records from the same physician 
noting a diagnosis of seizure disorder.  Examples of these 
records include: a February 1986 neurological report noting 
an impression of complex partial seizures; a December 1992 
note that he had occasional seizures; a December 1997 note 
stating that he had uncontrollable epilepsy which was present 
when he was discharged from the Army; and a June 1998 note 
stating that he continued to have light seizures.  

Finally, a May 1998 written statement from another physician 
relates that he witnessed the veteran having a seizure and 
treated him for the seizure.  Additionally, the evidence 
contains a written statement from a third physician noting 
that he had known the veteran since 1972, that he had a long 
history of seizures and that he had treated him for seizures.  
A May 1976 hospital treatment record from a fourth doctor 
records that the veteran complained of dizziness and had a 
questionable seizure while in the hospital.  The final 
diagnosis was that of "possible seizure disorder."  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for a seizure disorder since 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for VA medical examinations to determine 
the nature and likely etiology of the 
claimed seizure disorder.  The claims 
folder should be made available to and 
reviewed by the examiner.  Based on 
his/her thorough review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current seizure 
disability due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded an 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







